Motion Granted; Dismissed and Memorandum Opinion filed December 4,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00856-CV

 IN THE MATTER OF THE MARRIAGE OF JOHN DAVID SORENSEN
          AND CAROLINE DIANE LAVERY SORENSEN


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-66085

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed September 15, 2014. On
November 25, 2014, appellant John David Sorensen filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed with prejudice.

                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.